Case 8:21-cv-00775-DOC-ADS Document 2-1 Filed 04/24/21 Page 1 of 3 Page ID #:22




 1   GESSIN LTD
 2   Jesse Gessin (SBN 263889)
     Jesse@Gessin.Ltd
 3   Mailing – 806 E. Avenida Pico, Suite I-291,
 4   San Clemente, CA 92673
     Physical – 910 South El Camino Real, Suite 201,
 5   San Clemente, CA 92672
 6   Tel.: (949) 328-6629
 7   Attorney for Plaintiff Dannielle Fewster

 8

 9                         UNITED STATES DISTRICT COURT

10                       CENTRAL DISTRICT OF CALIFORNIA

11
     DANNIELLE FEWSTER, an individual, Case No.: 8:21-cv-00775
12
            Plaintiff,
13
                                         DECLARATION OF JESSE
     -vs-                                GESSIN IN SUPPORT OF EX
14                                       PARTE APPLICATION FOR
     HOAG MEMORIAL HOSPITAL              TEMPORARY RESTRAINING
15   PRESBYTERIAN, a California          ORDER
     Corporation; and DOES 1 through 25,
16   inclusive,
                                         [Filed concurrently with Ex Parte
17          Defendants.                  Application for Temporary Restraining
                                         Order, Declaration of Jesse Gessin, and
18                                       (Proposed) Order]
19                                              Case Filed:           April 24, 2021
                                                Hearing Date:         TBD
20
     Steven Bloom, an individual,
21
           Party in Interest
22

23

24

25

26
27

28

                                                           DECLARATION OF JESSE GESSIN IN
                                                                    SUPPORT OF EX PARTE
Case 8:21-cv-00775-DOC-ADS Document 2-1 Filed 04/24/21 Page 2 of 3 Page ID #:23




 1                           DECLARATION OF JESSE GESSIN
 2         I, Jesse Gessin, declare as follows:
 3         1.     I am counsel for Dannielle Fewster. I make this declaration in support of
 4   Ms. Fewster’s ex parte application for a temporary restraining order/preliminary
 5   injunction. The facts below are true of my own personal knowledge and if called upon
 6   to do so, I could and would testify competently to them.
 7         2.     At approximately 9:00 p.m. on April 22, 2021, I consulted with Ms.
 8   Fewster for the first time. I only became aware of the matter earlier in the evening. I
 9   requested to talk with Susan Bloom’s cardiologist, Anthony Caffarelli, M.D.
10         3.     At approximately 3:00 p.m. on April 23, I talked with Dr. Caffarelli. I
11   learned from Dr. Caffarelli there are medically viable procedures for Ms. Bloom that
12   would sustain life, namely       percutaneous endoscopic gastrostomy (PEG) and/or
13   tracheotomy. I was informed that there is a likelihood if these procedures are instituted
14   Ms. Bloom could end up in a persistent vegetative state. However, I understand from
15   my conversation with Dr. Caffarelli that Ms. Fewster’s request for breathing and
16   feeding tubes is not medically unreasonable or unsound, and that Ms. Bloom’s chances
17   for recovery are unknown. I also learned that Hoag Memorial Hospital Presbyterian is
18   not instituting these procedures based on Steven Bloom’s decisions under the durable
19   power of attorney.
20         4.     I intend to supplement Ms. Fewster’s initial filings with further
21   information from Dr. Caffarelli.
22         5.     I intend to file parallel State and Federal actions for injunctive relief.
23         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
24   foregoing is true and correct.
25         Executed on April 24, 2021, at San Clemente, California.
26                                                  /s/ Jesse Gessin
27                                                  Jesse Gessin
28
                                                                 DECLARATION OF JESSE GESSIN IN
                                              1
                                                                          SUPPORT OF EX PARTE
Case 8:21-cv-00775-DOC-ADS Document 2-1 Filed 04/24/21 Page 3 of 3 Page ID #:24


   1                                 PROOF OF SERVICE
   2 STATE OF CALIFORNIA, COUNTY OF ORANGE
   3
            I am over the age of 18 and not a party to the within action. My
   4 business mailing address is 806 E. Avenida Pico, Suite I-291, San Clemente, CA
     92673. On April 24, 2021, I served the foregoing document described as
   5
           DECLARATION OF JESSE GESSIN IN SUPPORT OF EX PARTE
   6          APPLICATION FOR TEMPORARY RESTRAINING ORDER
   7 on the following-listed attorneys who are not on the list to receive e-mail notices
     for this case (who therefore require manual notice) by the following means of
   8 service:
   9       SERVED BY U.S. MAIL: There are currently no individuals on the list to
  10 receive mail notices for this case.
  11        SERVED BY CM/ECF. I hereby certify that, on April 24, 2021, I
     electronically filed the foregoing with the Clerk of Court using the CM/ECF
  12 system. The filing of the foregoing document will send copies to the following
  13 CM/ECF participants:
  14 There are no participants currently on the list to receive e-mail notices for this case.
  15        SERVED BY EMAIL: I caused the foregoing document(s) to be transmitted to
     email address(es) as last given by counsel(s) or party in pro per as set forth below.
  16 The transmission was made with no error reported.
  17        SERVED BY PERSONAL DELIVERY: By placing a true copy of the
  18 foregoing document(s) in a sealed envelope addressed as set forth on the below
     mailing list and causing such envelope(s) to be delivered to the office of the
  19 addresse(s):
  20
     Lisa Bynum
  21 lisa.bynum@hoag.org
     Hoag Memorial Hospital Presbyterian
  22 One Hoag Drive
  23 Newport Beach, California 92663
  24 Steven Bloom
     nskro@cox.net
  25 26131 Dundee Drive
     Lake Forest, CA 92630
  26
  27        I declare under penalty of perjury under the laws of the United States that
     the foregoing is true and correct. Executed on April 24, 2021 at San Clemente,
  28 California.
                                                    /s/ Jesse Gessin
                                                       Jesse Gessin
                                               1
                                        PROOF OF SERVICE
